Citation Nr: 1638921	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial, compensable rating for service-connected right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

In December 2015, the Board remanded this claim for additional evidentiary development.  All requested development has been completed and the claim has been returned to the Board for further consideration.  


FINDING OF FACT

For the entire appeal period, the Veteran's non-service-connected left ear is assigned Level I hearing, and he had no worse than Level VII hearing in the right ear.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA, VII (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  Notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The present appeal originates from a disagreement with the initial rating assigned for the Veteran's right ear hearing loss disability following the establishment of service connection.  In Dingess, supra, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify was satisfied by a May 2010 letter that was issued prior to the initial grant of service connection in the March 2011 rating decision on appeal.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also finds that the duty to assist has been satisfied in this case, as all relevant evidence has been obtained in conjunction with the increased rating claim on appeal, including all post-service treatment records identified by the Veteran. 

The Veteran was also afforded VA examinations in conjunction with the increased rating claim on appeal, including in October 2010, November 2011, and February 2016.  There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right ear hearing loss disability, as they include an interview with the Veteran, a review of the record, audiologic examinations, and address all relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As noted previously, the Board remanded this case in December 2015 for additional evidentiary development, including obtaining any outstanding treatment records and affording the Veteran an updated VA examination to determine the current severity of his service-connected right hearing loss disability.  As indicated in the preceding paragraph, such examination was conducted in February 2016 and there is no indication that such is inadequate for adjudication purposes.  In a February 2016 letter, the AOJ requested the Veteran identify any non-VA providers who have treated his service-connected right ear hearing loss disability. While the Veteran did not identify any such private healthcare providers or submit any relevant private treatment records, the AOJ obtained his VA outpatient treatment records dated from April 2010 to March 2015.  Therefore, the Board finds that the AOJ has substantially complied with the December 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As also noted, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding the severity of the Veteran's service-connected right ear hearing loss disability, including its impact on his daily functioning.  Based on the Veteran's testimony, the undersigned remanded the case in order to obtain all relevant, outstanding evidence, including a more contemporaneous VA examination to determine the current severity of the service-connected disability.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, but this contemplates potential "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the March 2011 rating decision on appeal, the AOJ awarded service connection for right ear hearing loss and assigned an initial, noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.85, DC 6100, effective May 18, 2010.  The Veteran has appealed the AOJ's determination, which is the basis of the current appeal.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on testing during audiology evaluations.  Ratings for hearing loss range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. 

The criteria for rating hearing impairment utilize the results of controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

If impaired hearing is service-connected in only one ear, as here, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85 (f).  In relevant part, 38 C.F.R. § 3.383 provides that compensation will be provided as if both disabilities were service-connected where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.

The evidentiary record contains VA treatment records dated from April 2010 to March 2015; however, the treatment records do not document the results of any audiometric or speech discrimination testing and, thus, do not contain the evidence needed for evaluation of the Veteran's right ear hearing loss for the period under consideration.  However, as previously noted, the Veteran has been provided three VA audiological examinations during the appeal period, including in October 2010, November 2011, and February 2016.  

During the October 2010 VA examination, audiological examination revealed an average pure tone threshold in the Veteran's right ear of 62.5 decibels, with speech recognition of 68 percent.  Utilizing Table VI, the right ear warrants a Level V numerical designation and, as noted, Level I hearing acuity is assigned for the Veteran's non-service-connected left ear.  Such designations result in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board observes that the pure tone thresholds recorded in connection with testing in October 2010 reflect exceptional hearing impairment in the right ear, as pure tone thresholds at each of the four specified frequencies was not 55 decibels or more.  Therefore, when utilizing Table VIA, the right ear warrants a Level V numerical designation, which also results in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.86 (a).

During the November 2011 VA examination, audiological examination revealed an average pure tone threshold in the Veteran's right ear of 66 decibels, with speech recognition of 68 percent.  Utilizing Table VI, the right ear warrants a Level VI numerical designation, while Level I hearing acuity is assigned for the Veteran's non-service-connected left ear.  Such designations also result in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The pure tone thresholds recorded in connection with testing in November 2011 also reflect exceptional hearing impairment in the right ear.  Therefore, when utilizing Table VIA, the right ear warrants a Level V numerical designation, which also results in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.86 (a).

During the February 2016 VA examination, audiological examination revealed an average pure tone threshold in the Veteran's right ear of 73 decibels, with speech recognition of 54 percent.  Utilizing Table VI, the right ear warrants a Level VIII numerical designation, while the non-service-connected left ear continues to be assigned a Level I designation.  Such designations also result in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Likewise, while the pure tone thresholds recorded in February 2016 reflect exceptional hearing impairment in the right ear, which warrants a designation of Level VI under Table VIA, a noncompensable rating is still warranted under Table VII.  See 38 C.F.R. § 4.86 (a).

In view of the foregoing, the Board must conclude that the criteria for a noncompensable rating for right ear hearing loss are not met at any point during this appeal. 

In evaluating this claim, the Board has carefully considered the Veteran's assertions as to the severity of his right ear hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his right ear hearing loss should be rated higher.  However, the Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination as to the schedular rating on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Additionally, the Board finds that, at no point during the appeal period has the Veteran's service-connected right ear hearing loss been shown to be so exceptional or so unusual a picture as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b). 

An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

As noted, the Veteran has consistently reported difficulty hearing and understanding conversations in the right ear, including at the July 2015 Board hearing.  Based upon these assertions, the audiologists who conducted the VA examinations in October 2010, November 2011, and February 2016 stated that the Veteran's hearing loss impacts his ability to work.  Despite the foregoing, the Board finds that the functional impairment experienced by the Veteran does not appear to be exceptional or unusual, but, rather, appears to be of the type that would be a natural consequence of any hearing loss experienced by most members of the general population.  In fact, his diminished auditory acuity and speech recognition do not rise to the severity required for even a compensable rating.  

Additionally, the Board notes that there is no evidence or allegation that that the Veteran's right ear hearing loss has resulted in significant time lost from work, or that the disability has adversely impacted or compromised his employment.  There also is no evidence of frequent treatment or hospitalization for right ear hearing loss.  In sum, the Board finds there is no evidence of exceptional or unusual factors associated with the disability such that the schedular criteria are inadequate to rate the Veteran's service-connected right ear hearing loss disability. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's right ear hearing loss is appropriately rated as a single disability, and, as indicated, the Board has fully considered reported functional effects of that disability in evaluating the claim for higher rating for the period under consideration.  The Veteran had also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for higher rating on an extra-schedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final matter, the Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, while the VA examiners have opined that the Veteran's right ear hearing loss impacts his ability to work, there is no evidence or allegation that his hearing loss has actually or effectively rendered him unemployable.  In fact, the November 2011 VA examiner stated that the Veteran could and should work in a noise-free environment and the February 2016 VA examiner stated that the Veteran would be able to hear fairly well in quiet situations with the use of amplification.  The Board notes that both the November 2011 and February 2016 VA examiner noted that, even in quiet settings and with amplification, the Veteran would continue to experience difficulty understanding speech; however, this evidence does not sufficiently establish that the Veteran would be precluded from obtaining or maintaining any form of substantially gainful employment as a result of his service-connected right ear hearing loss disability.  Therefore, the Board finds that the matter of Veteran's entitlement to TDIU due solely to his service-connected right ear hearing loss has not been reasonably raised and further discussion of a TDIU is not necessary.

For all the foregoing reasons, the Board finds that the claim for an initial, compensable rating for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for right ear hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


